
	
		III
		110th CONGRESS
		2d Session
		S. RES. 499
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 3, 2008
			Mr. Specter (for
			 himself, Mr. Wyden, and
			 Mr. Casey) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Urging Palestinian Authority President
		  Mahmoud Abbas, who is also the head of the Fatah Party, to officially abrogate
		  the 10 articles in the Fatah Constitution that call for Israel’s destruction
		  and terrorism against Israel, oppose any political solution, and label Zionism
		  as racism.
	
	
		Whereas, on October 3, 2006, President
			 Mahmoud Abbas of the Palestinian Authority said, It is not required of
			 Hamas, or of Fatah, or of the Popular Front to recognize Israel;
		Whereas, on February 8, 2007, President
			 Mahmoud Abbas openly signed the Mecca Agreement with Hamas, which does not
			 recognize Israel and calls for confronting the [Israeli]
			 occupation;
		Whereas, in 2007, there continue to exist
			 10 specific articles out of 27 articles in Chapter 1 of the Fatah Constitution
			 that call for Israel’s destruction, call for the armed struggle and armed
			 revolution against Israel to continue, call for the prevention of Jewish
			 immigration to Israel, oppose any political solution, and label Zionism as
			 racism; and
		Whereas
			 the 10 articles of the Fatah Constitution that oppose Israel and Zionism are:
			 (1) Article (4): The Palestinian struggle is part and parcel of the
			 world-wide struggle against Zionism, colonialism and international
			 imperialism.; (2) Article (7): The Zionist Movement is racial,
			 colonial and aggressive in ideology, goals, organization and method.;
			 (3) Article (8): The Israeli existence in Palestine is a Zionist
			 invasion with a colonial expansive base, and it is a natural ally to
			 colonialism and international imperialism.; (4) Article (12):
			 Complete liberation of Palestine, and eradication of Zionist economic,
			 political, military and cultural existence.; (5) Article (17):
			 Armed public revolution is the inevitable method to liberating
			 Palestine.; (6) Article (19): Armed struggle is a strategy and
			 not a tactic, and the Palestinian Arab People’s armed revolution is a decisive
			 factor in the liberation fight and in uprooting the Zionist existence, and this
			 struggle will not cease unless the Zionist state is demolished and Palestine is
			 completely liberated.; (7) Article (22): Opposing any political
			 solution offered as an alternative to demolishing the Zionist occupation in
			 Palestine, as well as any project intended to liquidate the Palestinian case or
			 impose any international mandate on its people.; (8) Article
			 (23): Maintaining relations with Arab countries . . . with the proviso that the
			 armed struggle is not negatively affected; (9) Article (24):
			 Maintaining relations with all liberal forces supporting our just struggle in
			 order to resist Zionism and imperialism; and (10) Article (25):
			 Convincing concerned countries in the world to prevent Jewish immigration to
			 Palestine as a method of solving the problem.: Now, therefore be
			 it
		
	
		That the Senate—
			(1)urges President Mahmoud Abbas of the
			 Palestinian Authority, who is also head of the Fatah Party, to officially
			 abrogate the 10 articles from the Fatah Constitution that call for the
			 destruction of Israel and terrorism against Israel, oppose any political
			 solution, and label Zionism as racism; and
			(2)condemns the continuing existence of these
			 articles as part of the Fatah Constitution.
			
